DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-11, and 13-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Dec. 2020 has been entered.
 
Status of Claims
	Claim 12 is cancelled.

Response to Arguments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, and 13-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,446,157 B2, in view of Lapi et al. (J. Nucl. Med.; published 2009), Berkman et al. (US 2007/0219165 A1; published 20 Sep. 2007), Lehmann et al. (WO 2008/028688 A2; published 13 Mar 2008), and Pomper et al. (US . 


Claims 1-11, and 13-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,974,869 B2, in view of Lapi et al. (J. Nucl. Med.; published 2009), Berkman et al. (US 2007/0219165 A1; published 20 Sep. 2007), Lehmann et al. (WO 2008/028688 A2; published 13 Mar 2008), and Pomper et al. (US 2011/0132760 A1; published 16 Jun. 2011) for the reasons cited in the Office action filed on 27 Dec. 2019. 

Claims 1-11, and 13-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No10,166,301 B2, in view of Lapi et al. (J. Nucl. Med.; published 2009), Berkman et al. (US 2007/0219165 A1; published 20 Sep. 2007), Lehmann et al. (WO 2008/028688 A2; published 13 Mar 2008), and Pomper et al. (US 2011/0132760 A1; published 16 Jun. 2011) for the reasons cited in the Office action filed on 27 Dec. 2019. 

Applicants Arguments
	Applicants assert that evidence has been presented comparing the biodistribution of several compounds [18F]CTT1055, [18F]CTT1056, [18F]CTT1057, and [18F]CTT1059.  The evidence showed that (a) replacing the serine residue in CTT1056 results in 2.3 fold greater tumor:blood ratio after 2 h, (b) adding aminohexanoic acid linkers enhances the tumor:blood ratio by over 4 times after 2 h, and (c) the effect of combining a 2-(3-hydroxylpropyl)glycine residue and an aminohexanoic linker is more than additive, and synergistically enhances the tumor:blood ratio 10-fold after 2 h.  Had the same tumor xenograft been used, the ordinary .

Applicant's arguments filed 8 Dec. 2020 have been fully considered but they are not persuasive. Unexpected results must be in the specification or in a signed declaration.  The response filed on 8 Dec. 2020 does not cite section of the specification supporting the evidence showing unexpected results.  At [0384] (Pg Pub), the specification asserts that X-ray crystal structures revealed an unexpected additional binding interaction for CTT1057.  The aminohexanoic linker in CTTT1057 allows for the p-fluorobenzamide group to induce an additional binding interaction with a recently identified remote arene site.  Instant examples 9-12 contain a comparison of [18F]CTT11056, [18F]CTT1057, and [18F]CTT1059.  Examples 13 and 14 focus only on [18F]11057.  At instant table 4, only [18F]CTT1057 has significantly increased kidney clearance relative to [18F]CTT1056 at 1 and 2 h post injection.  The kidney uptake of [18F]CTT1059 is lower than [18F]CTT1056 at 1 and 2 h post inject.  All of [18F]CTT1056, [18F]CTT1057, and [18F]CTT1059 exhibit similar uptake values in PSMA+ CWR22Rv1 tumor bearing mice at 1 and 2 h post injection.  The specification does not describe an unexpected binding interaction for [18F]CTT1059.  
p-fluorobenzamide group in [18F]CTT1057 to induce an additional binding interaction.  In claim 1, the linker may be of formula -NH-CH2CH2-(OCH2CH2-)y-C(O)-  wherein y is an integer 1-12 or of the formula 
    PNG
    media_image1.png
    82
    122
    media_image1.png
    Greyscale
 wherein n is an integer 1-12.  Additionally, instant claim 1 allows for multiple linkers in series such that m is an integer 1-4.  It is not possible from the instant specification as filed to extend the advantageous properties for [18F]CTT1057 to every compound encompassed by instant claim 1.  
	Claims 1-10 of ‘869 and claims 1-21 of ‘301 claim phosphoramidate PSMA imaging agents containing the 2-(3-hydropropyl)glycine linker.  Claims 1-27 of ‘157 claim the 2-(3-hydropropyl)glycine linker (see claim 21).  Claim 1-10 of ‘869 require a R to be a triazole divalent linking group.  Similarly claims 1-21 of ‘301 require a R to be a triazole divalent linking group.  The compound in claim 18 of ‘301 includes a C6 adipic acid linker.  The compounds in claim 1-27 of ‘157 specifically include the same advantageous aminohexananoic acid linker found in [18F]CTT1057.  Unexpected results require a comparison with the closest prior art.  The instant specification does not contain a comparison of the instant claimed compounds with the compounds in claims 1-10 of ‘869, claims 1-21 of ‘301, or claim 1-27 of ‘157.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618